Citation Nr: 0800471	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  01-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine disability (characterized as degenerative 
changes of the cervical spine) for the period prior to 
September 26, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
cervical spine disability (characterized as degenerative 
changes of the cervical spine) beginning September 26, 2003.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1995 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) n Atlanta, Georgia, that 
granted service connection for cervical spine disability and 
assigned a noncompensable evaluation effective December 8, 
1998.  

In October 2001, the Board granted a 10 percent evaluation, 
and no more, for the veteran's cervical spine disability.  
The RO assigned December 8, 1998, as the effective date of 
the 10 percent evaluation.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  By Order dated in 
November 2002, the Court vacated that portion of the Board's 
decision that denied a rating in excess of 10 percent for 
degenerative changes of the cervical spine and remanded for 
readjudication.

In July 2003, the Board remanded this case for further 
development.  In July 2004, the RO increased the rating for 
the veteran's cervical spine disability to 20 percent 
effective September 26, 2003.  The issues on appeal are 
reflected on the title page of this decision.  

In March 2005, the Board remanded this appeal again for 
further development.  


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, cervical 
spine disability was manifested by complaints of pain, with 
slight limitation of flexion and extension, and degenerative 
arthritis at C4-7 with an associated bulge confirmed by x-
ray; there was no evidence of moderate intervertebral disc 
syndrome.

2.  Since September 26, 2003, cervical spine disability was 
manifested by forward flexion of the cervical spine to 45 
degrees with no evidence of ankylosis, incapacitating 
episodes or more than moderate intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an initial 
rating in excess of 10 percent for cervical spine disability 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5290, 5293 (2001); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

2.  Since September 26, 2003, the criteria for a rating in 
excess of 20 percent for cervical spine disability are not 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, 5243, 5290, 5293 (2001, 2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September and December 2005, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for a higher 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in her possession that pertained to her claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claim.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder. 38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  If an unlisted condition 
is encountered, it is rated under a closely related disease 
or injury in which the functions affected, the anatomical 
localization, and the symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007).

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

Initially, the Board notes that the veteran was granted 
service connection for a cervical spine disability at a 
noncompenable evaluation by a June 1999 rating decision.  
This decision was based on service medical records that 
showed that the veteran complained of neck pain and X-ray 
findings in 1999 showed mild degenerative changes involving 
the facet joints of the lower cervical spine.  The veteran 
appealed the initial rating decision.  In October 2001, the 
Board granted an initial 10 percent evaluation for cervical 
spine disability.  Following the Joint Remand and Order, the 
RO increased the rating from 10 to 20 percent, effective 
September 26, 2003.  Thus, the claim is whether the veteran 
is entitled to an initial rating in excess of 10 percent 
prior to September 26, 2003, and whether she is entitled to a 
rating in excess of 20 percent from September 26, 2003.  

In considering the veteran's claim, the Board notes that the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The VA General Counsel 
has held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule 
may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to September 26, 2003

The veteran's spine disability includes degenerative 
arthritis with osteophytosis at C4-5, C5-6, and C6-7.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
rotation are zero to 80 degrees. 38 C.F.R. § 4.71a, Plate V. 
(Although this designation of normal range of motion was 
included as part of the revised rating criteria, it is used 
here for guidance purposes).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the cervical 
spine and 20 percent rating was warranted for moderate 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, DC 5290 (2002).  The words "slight," "moderate" and 
"severe" are not defined in the rating schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.

The record reflects that a rating in excess of 10 percent is 
not warranted under prior DC 5290.  VA examination in March 
1999 noted subjective complaints that any activity causing 
her to use her left arm over her head and in an extended 
position aggravates the pain.  She complained of flare-ups on 
a daily basis.  She denied any incoordination, but complained 
of weakness in her left arm, and to a lesser extent, the 
right.  The veteran stated that she was left-handed and was 
still capable of carrying out the activities of normal 
living.  She stated that she used a local liniment with 
massage, as well as up to nine Aleve tablets a day, for some 
moderate relief.  The veteran further noted that she has a 
crick in her neck occasionally when she moves her head, and 
also a grinding sensation in the posterior left neck area. 

Examination revealed normal gait.  Range of motion in the 
upper extremities was entirely normal, including on 
adduction, abduction, internal and external rotation, forward 
flexion and extension. 

VA orthopedic examination in August 2000 noted subjective 
complaints of pain in neck beginning in approximately the 
thoracic area and extending up to the occiput, with 
occasional weakness in the left arm, greater than the right, 
fatigability and loss of endurance.  Precipitating factors 
included lifting, driving, carrying anything for an extended 
period of time or raising her arms above her head.  
Alleviating factors included heat and rest, taking 
medications and using a TENS unit which she got from physical 
therapy.  Examination revealed that she was able to flex to 
approximately 60 degrees and extend to approximately 40 
degrees, with rotation achieved to approximately 65 degrees 
bilaterally.  

The clinical findings above do not constitute "moderate" 
limitation of motion to warrant a rating in excess of a 10 
percent rating.  The March 1999 examination indicated normal 
range of motion testing.  Flexion was near normal and only 
slight loss of rotation was noted on August 2000 examination.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45 provide 
for consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.  

Upon review, neither examination report revealed evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups.  It was also 
noted by the September 1999 examiner that the veteran was 
observed entering the examination room in no distress, 
undressed and dressed, as well as climbing on and off the 
table, with ease.  Thus, a higher initial rating under DC 
5290 is not warranted even when Deluca factors are 
considered.  Id.       

The Board has considered other relevant criteria relating to 
the cervical spine.  Prior to September 23, 2002, 
intervertebral disc syndrome warranted a 10 percent rating 
when mild and a 20 percent rating when it was moderate, with 
recurrent attacks. 38 C.F.R. § 4.71a, DC 5293 (2002).  

Examination in August 2000 noted some tenderness to palpation 
throughout the cervical spine and the paraspinous 
musculature, as well as over in the musculature over the 
shoulders.  On neurological examination, her strength was 5/5 
throughout both upper extremities.  Sensory examination 
revealed no definitive deficits to light touch, pinprick or 
proprioceptive testing.  The veteran was noted to ambulate 
with a tandem, fluid gait.  She was able to stand on her 
heels and toes, and had a negative Romberg's sign.

A May 2000 MRI of the cervical spine demonstrated moderate 
degenerative osteoarthritic changes, as well as disc bulges, 
at C5-6, C4-5 and C6-7. At C5-6, there was a posterior 
osteophyte, as well as bulging disc, which effaced the thecal 
sac, because there was no definitive canal stenosis or 
neuroforaminal narrowing. The diagnostic impression was 
degenerative arthritis of the cervical spine with osteophytes 
at C4-5, C5-6 and C6-7, worse at C5-6, with an associated 
disc bulge. The examiner noted that there was no definitive 
evidence, however, of nerve root or spinal cord compression 
and, on examination, the veteran did not have a clear 
radiculopathy that isolates itself to a particular nerve 
root.

Upon review, there is objective evidence of disc bulging.  
However, the March 1999 VA examination noted normal 
neurological evaluation.  Neurological and sensory testing 
are negative on August 2000 VA examination.  Muscle spasm was 
noted during a bilateral cervical trigger point block 
performed on April 2003, but it is unclear from the report 
the basis for which the examiner determined that she had 
muscle spasm.  In contrast, muscle spasm was not shown on VA 
examinations performed in March 1999 and August 2000.  Thus, 
the weight of the evidence is against a finding that the 
veteran has intervertebral disc syndrome productive of 
moderate symptoms.  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted. VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

A higher rating under the prior rating criteria of DC 5287 
for ankylosis of the cervical spine is likewise not 
warranted.  While an x-ray has shown that the veteran has 
degenerative arthritis and disc bulging, the veteran has 
retained a measurable range of motion of the cervical spine 
(as discussed above).  Therefore, a higher rating under DC 
5287 is not warranted.  See 38 C.F.R. § 4.71a, DC 5287 
(2002).

The Board notes that in this case it has not been contended 
or shown that the veteran has residuals of a fracture of the 
vertebra (DC 5285) or complete bony fixation of the spine (DC 
5286).  38 C.F.R. § 4.71a, DCs 5285, 5286 (2002). 
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A rating of 20 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months. 

The record does not show incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months to warrant a higher evaluation. In 
fact, no incapacitating episodes is shown in the record.  38 
C.F.R. § 4.71a, DC 5293 (2003).

In short, a there is no basis for an initial rating in excess 
of 10 percent prior to September 26, 2003.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003). 

From September 26, 2003

As noted above, the veteran is rated at 20 percent disabling 
from September 26, 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified. These reclassified diagnostic codes 
include 5237 (cervical strain) and 5243 (intervertebral disc 
syndrome). See 68 Fed. Reg. 51454 (Aug. 27, 2003). The code 
for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined. 38 C.F.R. § 4.71a, DC's 5237, 5243 
(2005).

Under the "General Rating Formula for Diseases and Injuries 
of the Spine," a 20 percent rating is available for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
available where forward flexion of the cervical spine is 15 
degrees or less; or; favorable ankylosis of the entire 
cervical spine.  

In this case, there is no clinical evidence showing that 
forward flexion of the cervical spine was 15 degrees or less; 
or; favorable ankylosis of the entire cervical spine.  VA 
examination in January 2004 indicated normal flexion and 
extension along with lateral rotation of left and right, and 
at no time during the evaluation did she complain of muscle 
weakness, fatigue, pain, or muscle spasm.  VA examination in 
July 2007 noted that both flexion and extension were intact 
from 0 to 45 degrees at baseline and on repetitive range of 
motion. 

The Board recognizes that the veteran has complained of 
chronic neck pain on a daily basis.  The January 2004 
examiner noted that she described her neck pain as a 
stretching and a pulling type of sensation.  She complained 
of a tingling in her left shoulder and heft hand, and 
weakness of her left hand during flare-ups.  She takes hot 
baths, massage, extra pain pills, ice packs, physical 
therapy, and yoga to help alleviate her symptoms.  To the 
July 2007 VA examiner, she complained of a knot that was 
located about the C2 in the left side.  She also complained 
of pain radiating down her back and into her shoulders and 
numbness down her left arm.  She reported flare-ups occurring 
one to two times a week with increasing pain lasting anywhere 
from two to three days.  She stated that she can walk for 20 
to 30 minutes and stand for three to four hours before the 
neck pain will worsen.  

Despite her subjective complaints, the January 2004 and July 
2007 VA examination findings indicate no additional loss of 
motion due to pain, weakened movement, excess fatigability or 
incoordination.  The current 20 percent rating more than 
adequately compensates for any potential functional loss due 
to pain on use or during flare ups, or due to weakness, 
fatigability, or incoordination.  Additional compensation 
under 38 C.F.R. §§ 4.40, 4.45 is simply not warranted.

The medical evidence does not show unfavorable ankylosis of 
the cervical spine.  Therefore, a higher rating under this 
code is not warranted.  38 C.F.R. § 4.71a, DCs 5235-5242 
(2007).

As to the "incapacitating episodes" track, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment - provided that the effects in 
each spinal segment are clearly distinct - each segment 
should be evaluated based on chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, DC 5243.

A 20 percent rating is assigned when the total duration of 
incapacitating episodes is at least two weeks but less than 
four weeks during the previous 12 months.  A 40 percent 
rating is warranted with evidence of incapaticitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
DC 5243.  Here, there is no evidence of incapacitating 
episodes from September 26, 2003.  In fact, January 2004 VA 
examination specifically found no findings of intervertebral 
disc syndrome.  Therefore, a higher rating for 
"incapacitating episodes," or for more than moderate 
intervertebral disc syndrome, is not warranted.  In summary, 
a rating in excess of 20 percent for cervical spine 
disability beginning September 26, 2003 is not warranted. 

Extraschedular

The evidence does not reflect, nor is it contended otherwise, 
that the schedular criteria are inadequate to evaluate the 
veteran's claims.  In that regard, the Board does not find 
that record reflects that the veteran's disabilities on 
appeal have caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  No periods 
of hospitalization due to the veteran's service-connected 
disability is noted during the claims period.  VA clinical 
records dated August 2007 indicate that the veteran has a new 
job with less stress and has noticed some improvement in 
pain.  The report notes that she is working full time.  
Neither the veteran nor her representative has indicated that 
an extra-schedular evaluation is in order.  In light of the 
foregoing, the Board finds that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the increased 
rating claim for cervical spine disability.  As such, there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

An initial rating in excess of 10 percent for cervical spine 
disability (characterized as degenerative changes of the 
cervical spine) for the period prior to September 26, 2003, 
is denied.  

A rating in excess of 20 percent for cervical spine 
disability (characterized as degenerative changes of the 
cervical spine) beginning September 26, 2003, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


